                                                          Case 5:20-cv-00684-LHK Document 19 Filed 04/17/20 Page 1 of 2



                                                    1   VENABLE LLP
                                                        Ari N. Rothman (SBN 296568)
                                                    2     anrothman@venable.com
                                                        Bryan J. Weintrop (SBN 307416)
                                                    3     bjweintrop@venable.com
                                                        2049 Century Park East, Suite 2300
                                                    4   Los Angeles, CA 90067
                                                        Telephone:    310.229.9900
                                                    5   Facsimile:    310.229.9901
                                                    6   Attorneys for Defendant
                                                        ALL WEB LEADS, INC.
                                                    7

                                                    8
                                                                                      UNITED STATES DISTRICT COURT
                                                    9
                                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                                   10
                                                                                              SAN JOSE DIVISION
                                                   11
                                                        MICHELLE ABBASZADEH, individually                     Case No. 5:20-cv-00684-LHK
                                                   12   and on behalf of all others similarly situated,
              2049 CENTURY PARK EAST, SUITE 2300




                                                                                                              CLASS ACTION
                                                   13                   Plaintiff,
                      LOS ANGELES, CA 90067




                                                                                                              Assigned to: Hon. Lucy H. Koh
VENABLE LLP




                                                   14              v.
                          310.229.9900




                                                                                                              [PROPOSED] ORDER
                                                   15   ALL WEB LEADS, INC., a Texas
                                                        corporation,                                          Action Filed:       January 30, 2020
                                                   16                                                         Trial Date:         None set
                                                   17                   Defendant.
                                                   18

                                                   19

                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28

                                                                                                          1
                                                        48969733                                                                       [PROPOSED] ORDER
                                                                                                                                 Case No. 5:20-cv-00684-LHK
                                                          Case 5:20-cv-00684-LHK Document 19 Filed 04/17/20 Page 2 of 2



                                                    1                                          [PROPOSED] ORDER
                                                    2              Having reviewed the parties’ stipulation of dismissal and good cause appearing therefore,
                                                    3   the action is dismissed pursuant to Federal Rule of Civil Procedure 41(a)(1)(a)(ii), without
                                                    4   prejudice as to claims asserted by plaintiff in her individual capacity, and without prejudice as to
                                                    5   claims asserted by absent putative class members. Each party is to bear its own attorneys’ fees
                                                    6   and costs. The Clerk shall close the file.
                                                    7              IT IS SO ORDERED.
                                                    8          April 17, 2020
                                                        Date: _________________                         __________________________________________
                                                                                                                     Judge Lucy H. Koh
                                                    9
                                                                                                              United States District Court Judge
                                                   10

                                                   11

                                                   12
              2049 CENTURY PARK EAST, SUITE 2300




                                                   13
                      LOS ANGELES, CA 90067
VENABLE LLP




                                                   14
                          310.229.9900




                                                   15

                                                   16

                                                   17

                                                   18

                                                   19

                                                   20

                                                   21

                                                   22

                                                   23

                                                   24

                                                   25

                                                   26

                                                   27

                                                   28

                                                                                                           2
                                                        48969733                                                                        [PROPOSED] ORDER
                                                                                                                                  Case No. 5:20-cv-00684-LHK
